DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitations "the pressure (p)" and “the temperature (T)” at line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claims 7 and 8 are rejected by virtue of depending from rejected claim 6.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1 – 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claims 1, 10 and 11 recite setting up a pressure difference model, measuring values for a pressure difference, and solving the pressure difference model as a function of the pressure difference. This limitation, under its broadest reasonable interpretation, is directed to a mathematic concept (establishing and then solving a mathematical relationship).  Accordingly, claims 1. 10 and 11 recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims do not include any additional elements other than that the abstract idea is implemented on an electronic computer.  The use of a computer in its ordinary capacity does not integrate a judicial exception into a practical application or provide significantly more.  See MPEP 2106.05(f).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not include any additional elements.
Dependent claims 2 – 9 only introduced further mathematical concepts relating to the solving of the pressure difference model, and thus do not include any additional elements that are sufficient to amount to significantly more that the judicial exception.
Accordingly, claims 1 – 11 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4, 6, 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boerensen et al. (German Patent Application Publication No. DE 102014220522 A1).
Regarding claim 1, Boerensen discloses a method for the operation of a particulate filter (7) in an exhaust aftertreatment system of a combustion engine (paragraphs [0022] and [0023]), the method comprising setting up, in an electronic computer (5), a pressure difference model, which models a measured pressure difference (Δp) which drops across the particulate filter (7) as a function of a volume flow (V) through the particulate filter (7) with an offset value (c) (paragraphs [0002], [0005], [0007], [0008], [0022] and [0023]); measuring, via a sensor, (2) multiple measurement values for the pressure difference (Δp) at different volume flows (V) (paragraphs [0005], [0007], [0009], [0010] and [0022]); and solving, via the electronic computer (5), the pressure difference model as a function of the pressure difference (Δp), whereby the offset value (cv) is also determined (paragraphs [0005], [0007], [0022] and [0023]).
Regarding claim 2, Boerensen further discloses wherein the function of the pressure difference (Ap) is an nth order polynomial (paragraphs [0007], [0023] and [0024].
Regarding claim 3, Boerensen further discloses wherein at least n measurement values for the pressure difference (Δp) can be measured at different volume flows (V) (paragraphs [0023]).
Regarding claim 4, Boerensen further discloses wherein the pressure difference model is solved recursively (paragraphs [0007] and [0023] – [0025]).

Regarding claim 8, Boerensen further discloses wherein the volume flow (V), the pressure difference (Δp), the temperature (T) in the particulate filter (7) and a mass flow (m) through the particulate filter (7) are determined at at least three different operating points of the combustion engine (paragraphs [0007], [0009] and [0023]).
Regarding claim 10, Boerensen discloses a non-transitory, machine-readable storage medium containing instructions that when executed on a computer (5) cause the computer to control operation of a particulate filter (7) in an exhaust aftertreatment system of a combustion engine by setting up a pressure difference model, which models a measured pressure difference (Δp) which drops across the particulate filter (7) as a function of a volume flow (V) through the particulate filter (7) with an offset value (c) (paragraphs [0002], [0005], [0007], [0008], [0022] and [0023]); measuring, via a sensor, (2) multiple measurement values for the pressure difference (Δp) at different volume flows (V) (paragraphs [0005], [0007], [0009], [0010] and [0022]); and solving the pressure difference model as a function of the pressure difference (Δp), whereby the offset value (cv) is also determined (paragraphs [0005], [0007], [0022] and [0023]).
Regarding claim 11, Boerensen discloses an electronic control unit configured to control operation of a particulate filter (7) in an exhaust aftertreatment system of a combustion engine, by setting up a pressure difference model, which models a measured pressure difference (Δp) which drops across the particulate filter (7) as a function of a volume flow (V) through the particulate filter (7) with an offset value (c) (paragraphs [0002], [0005], [0007], [0008], [0022] and [0023]); measuring, via a sensor, (2) multiple measurement values for the pressure difference (Δp) at different volume flows (V) .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Boerensen.
Regarding claim 5, Boerensen discloses the claimed invention except for wherein at least two measurements for the pressure difference (Δp) are averaged.  However, using the average value of a parameter as opposed to using a single value of a parameter to ensure that a more accurate value is used was conventional or well-known to one having ordinary skill in the art before the effective filing date of the claimed invention, sufficient for the examiner to take official notice.  One having ordinary skill in the art before the effective filing date of the claimed invention would have recognized that modifying the method of Boerensen to include wherein at least two measurements for the pressure difference (Δp) are averaged would have advantageously provided for a more accurate pressure difference.  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Boerensen to include wherein at least two measurements for the pressure difference (Δp) are averaged.
Regarding claim 9, Boerensen discloses the claimed invention except for wherein a maximum allowable volume flow (Vmax) is determined for a predetermined, maximum allowable pressure difference (Δpmax) using the solved pressure difference model.  However, as noted above with regard to independent claim 1, Boerensen discloses setting up, in an electronic computer (5), a pressure difference model, which models a measured pressure difference (Δp) which drops across the particulate filter (7) as a function of a volume flow (V) through the particulate filter (7) with an offset value (c) (paragraphs [0002], [0005], [0007], [0008], [0022] and [0023]); measuring, via a sensor, (2) multiple measurement values for the pressure difference (Δp) at different volume flows (V) (paragraphs [0005], 

Conclusion
Accordingly, claims 1 – 11 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JASON D SHANSKE/Primary Examiner, Art Unit 3746